DETAILED ACTION
	Claims 22-32 are currently pending and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 does not end in a period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,981,987.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims provide claims to products which encompass the instantly claimed producst.  Additionaly, preference is found to the instantly claimed products in conflicting claim 10 which provides the species:

    PNG
    media_image1.png
    262
    407
    media_image1.png
    Greyscale
which is identical to the species of the instant claim 25:

    PNG
    media_image2.png
    188
    276
    media_image2.png
    Greyscale
.
Claims 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,513,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are claiming a method of treatment with compounds of the formula (I), which encompasses the methods of treatment with the instantly claimed formula.  Additionally, conflicting claim 12 treats leukaemia, lymphoma, solid tumour, and PTEN-negative tumour with a compound such as 
    PNG
    media_image3.png
    232
    343
    media_image3.png
    Greyscale
which anticipates applicant’s instantly claimed genus, and is found in instant claim 30 for example.
Claims 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,668,077.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to methods of treating cancer, such as solid tumours, specific leukaemias and lymphoma with compounds of the formula (I) in combination with a specific second agent.  The formula (I) generically encompasses the products instantly claimed and utilized in the instant method claims.  Additionally, conflicting claims 14-17 include the species: 
    PNG
    media_image4.png
    251
    370
    media_image4.png
    Greyscale
which anticipates the compound of instant claims 25 and 30.  
Claims 22, 23, 27, 28, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,442,815. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to products of the formula (I) and (II) which overlap with the instantly claimed products claimed and utilized in the method claims.  Column 22 provides that the compounds claimed are utilized in the treatment of lymphomas, solid tumours, and PTEN-negative tumours.  A specific compound found in the conflicting claim 13 is 
    PNG
    media_image5.png
    242
    384
    media_image5.png
    Greyscale
which anticipates the instant formula wherein R44 and R45 together with the nitrogen atom form a 7-10 membered bridged heterocycle having an additional heteroatom of S.  
Claims 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,291,669.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to pharmaceutical compositions comprising a compound of formula (I) which overlaps with the claimed products and methods utilized.  Conflicting claims 2-13 provide preference towards the instant products claimed and utilized in the instant methods, Specifically see conflicting claim 13 which claims a pharmaceutical composition comprising the compound 
    PNG
    media_image4.png
    251
    370
    media_image4.png
    Greyscale
which anticipates the compound of instant claims 25 and 30.  The treatment of cancers are found on columns 37 and 38.
Claims 22-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-11, 31 and 32 of copending Application No. 17/071,543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to pharmaceutical compositions of a succinate salt of the compound 
    PNG
    media_image4.png
    251
    370
    media_image4.png
    Greyscale
which anticipates the instant product claims.  Methods for treating the claimed cancers are seen on column 22. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 22-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 17/684,020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to pharmaceutical compositions, kits and methods of treatment with products which overlap with the instantly claimed formula of the pharmaceutical compositions and methods claimed.  Additionally, conflicting claims 16 and 17 claim include the specific species  
    PNG
    media_image4.png
    251
    370
    media_image4.png
    Greyscale
which anticipates the instant product claims and method claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					18 August 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600